Citation Nr: 1542350	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the left shoulder.

2. Entitlement to service connection for osteoarthritis of the right shoulder.

3. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to January 1986, October 1995 to November 1995, and January 2006 to May 2007; he also served in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for depression and osteoarthritis of the left and right shoulders.  In May 2010, the RO denied service connection for PTSD.  

In October 2012, the Veteran testified before a Veterans Law Judge in a videoconference hearing; a transcript of that hearing has been associated with the claims file.  However, that Veterans Law Judge is no longer employed at the Board.  The Veteran was notified in a June 2015 letter of this fact.  The Veteran did not respond to the notice.  As such, the Board will assume the Veteran does not wish to have a new hearing and will adjudicate the case before it accordingly.  

In July 2013, the Board remanded the issues of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, and service connection for osteoarthritis of the left and right shoulders for further development.  In the remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for new VA examinations.  The Board specifically instructed the examiner to "consider the Veteran to be of sound condition . . . at the time of his entrance into active duty in January 2006."  The shoulders and psychiatric examinations took place in October 2013, with an addendum in November 2013.  The appeal must be remanded again, in part, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The issue of entitlement to service connection for osteoarthritis of the left shoulder is addressed in the decision below.  The issues of entitlement to service connection for osteoarthritis of the right shoulder and service connection for a psychiatric disorder, to include PTSD and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran does not have a current diagnosis of osteoarthritis of the left shoulder or any other left shoulder disorder.


CONCLUSION OF LAW

The Veteran does not have osteoarthritis of the left shoulder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regards to his claim of service connection for osteoarthritis of the left shoulder, the Veteran was sent a letter in March 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, military personnel records, as well as post-service reports of VA treatments and examinations.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim decided herein.  

Additionally, the Veteran was afforded a VA examination in October 2013, with an addendum in November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination is sufficient in regards to the Veteran's claim for osteoarthritis of the left shoulder, as it is predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and documents that the examiner conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 303; see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic, and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (holding that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

On appeal, the Veteran has averred that he has osteoarthritis of the left shoulder, for which he should be service connected.  The relevant evidence in this case consists of a VA examination conducted in October 2013 with an addendum in November 2013, as well as service treatment records, VA treatment records, and the Veteran's testimony at his October 2012 hearing.

Review of the Veteran's service treatment records reflect that a report of medical examination for retention in January 2006 notes that the Veteran had "normal" upper extremities.  Further, the Veteran indicated to his examiner that he had a history of arthritis in the shoulders, which the examining physician briefly discussed in the report of medical history.  No separation examination is of record.  In August 2008, after his active service but while in the Reserves, the Veteran was placed on permanent physical profile for "bilateral osteoarthritis in the shoulders."  

At his October 2012 hearing, the Veteran stated that he was not currently being treated for any left shoulder problems, but that he took hydrocodone to manage the pain.  Further, the Veteran contended that five months into active duty he needed assistance to put on his body armor because of shoulder pains, and that the loads he had to carry during service caused his shoulder problems.  VA treatment records in July 2007, August 2007, March 2009, May 2012, and April 2013 indicate that he had full range of motion in his left shoulder.  Further, VA treatment records dated June 2007 to August 2014 do not reflect any complaints, treatments, or diagnosis for a left shoulder disorder.

At the October 2013 VA examination, the Veteran did not complain of left shoulder pain.  Range of motion of the left shoulder was flexion of 180 degrees and abduction of 180, with no pain on motion and no additional limitation of motion on repetition.  There was no tenderness on palpation and no functional loss.  Further, x-ray evidence revealed no degenerative or traumatic arthritis of the left shoulder.  In the November 2013 addendum, the examiner stated that the x-rays "showed a negative left shoulder and there were no symptoms of the left shoulder on exam."  The examiner found that there was no "arthritis in the left shoulder and therefore no etiology to speak of."  No left shoulder disorder was diagnosed.

Here, the greater weight of the evidence points to the Veteran not having a diagnosis for osteoarthritis of the left shoulder or any other left shoulder disorder.  As an initial matter, in its July 2013 remand order, the Board found that the Veteran's January 2006 retention examination revealed "normal" upper extremities.  The Board also noted that the Veteran reported to his examiner that he had a medical history of shoulder arthritis, which was briefly discussed by the examining physician.  Further, the Board acknowledged that the Veteran testified in his October 2012 hearing that he required assistance to put on his body armor due to shoulder pain, and that he was placed on permanent physical profile for "bilateral osteoarthritis in the shoulders" in August 2008, after his active duty service but while he was still in the Reserves.  The Board noted that despite this physical profile, there was no x-ray evidence of arthritis of the shoulders in the service treatment  records.  As such, the Veteran's statements and the lack of medical evidence diagnosing him with a shoulder disorder was not enough to overcome the presumption of soundness that attached at the time of entry into active duty in January 2006.  Therefore the Veteran is of sound condition, and his prior statements describing a preexisting condition of osteoarthritis of the left shoulder are not applicable here.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board acknowledges the Veteran's complaints of ongoing pain in his shoulders but notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there has simply been no diagnosis of any left shoulder disorder at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board has considered the Veteran's contention that he has osteoarthritis of the left shoulder that is related to service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability little probative value, as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the etiology of his claimed disorder.  In contrast, the VA examiner, who is a medical professional, took into consideration all the relevant facts as well as x-ray evidence in providing the opinions.  Therefore, the Board gives greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

Therefore, absent a showing of a left shoulder pathology, service connection for osteoarthritis of the left shoulder cannot be granted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for osteoarthritis of the left shoulder is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for osteoarthritis of the right shoulder and a psychiatric disorder.

In its July 2013 remand order, the Board found that while the Veteran had stated that he had been prescribed anti-depressants and had been diagnosed with osteoarthritis before deployment, the evidence of record was insufficient to overcome the presumption of soundness at the time of the Veteran's entrance into active service in January 2006.  The Board remanded the case for new VA examinations of the shoulders and for a new psychiatric evaluation.  The Board specifically instructed the examiners to "consider the Veteran to be in sound condition (i.e. clinically normal) at the time of his entrance into active duty in January 2006." (emphasis in original).  The Board further asked the mental health examiner to "consider and discuss as appropriate, the fact that July 2009 and May 2010 VA examiners found that a PTSD diagnosis was not appropriate, but that the Veteran was subsequently diagnosed in 2011 with PTSD."  

In the October 2013 VA examination for the Veteran's right shoulder disorder, x-rays revealed degenerative arthritis of the right shoulder with a range of motion of flexion of 180 degrees and abduction of 165 degrees.  There was additional limitation of motion on repetition, and pain on motion.  The VA examiner diagnosed the Veteran with osteoarthritis of the right shoulder.  The examiner opined that it was less likely than not that the condition was incurred in or caused by in-service injury because "[a]lthough there is a notation of arthritis [in the Veteran's service treatment records] there is little or no follow-up and the patient has not established chronicity of care in his records."  Contrary to the Board's remand order, the examiner improperly considered the Veteran's condition prior to his active duty in January 2006.  Further, the examiner did not address continuity of symptomatology, to include the Veteran's statements in his October 2012 hearing, and appeared to impermissibly consider the lack of medical evidence of treatment for many years to be dispositive. 

Additionally, in the October 2013 VA examination for the Veteran's psychiatric disorder, the examiner opined that although the Veteran met the criteria for PTSD, the results were unreliable because it appeared that the Veteran had "purposefully altered his pattern of responding."  Thus, the examiner could not opine on whether the Veteran had PTSD due to his military service, "as such condition is rendered undiagnosable by the [V]eteran's performance."  The examiner diagnosed the Veteran with major depressive disorder and alcohol abuse, and opined that the diagnoses were less likely than not a result of his military service because his file "contained record of [the Veteran] being [diagnosed] with depression and taking Prozac as early as 2002, specifically due to marital/divorce stressors."  Contrary to the Board's remand order, the examiner improperly considered the Veteran's condition prior to his active duty in January 2006.  Further, the VA examiner did not consider and discuss the July 2009 and May 2010 findings that the Veteran did not have PTSD, and the subsequent VA diagnosis of PTSD in 2011.

Therefore, the Board finds that its remand directives were not properly complied with, and a remand is necessary to ensure compliance.  See Stegall, 11 Vet. App. at 268; see also Barr, 21 Vet. App. at 303.

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his right shoulder and psychiatric disorders, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records that are not already of record with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  The Veteran's claims file should be referred to the VA examiner who provided the October 2013 VA examination for the Veteran's osteoarthritis of the right shoulder for an addendum medical opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is as likely as not (greater than 50 percent probability) that the Veteran's osteoarthritis of the right shoulder was incurred in service, or otherwise related to military service.

The examiner must specifically address the Veteran's lay statements, to include his October 2012 testimony, regarding the onset of symptomatology in service and continuity of symptomatology since onset.  The examiner should also consider the Veteran's placement on permanent physical profile for "bilateral osteoarthritis in the shoulders" in August 2008, which is after his active duty but while he was still in the Reserves. 

In rendering the requested opinion, the examiner should consider the Veteran to be in sound condition (i.e., clinically normal) at the time of his entrance into active duty in January 2006.

The Board notes that the Veteran is competent to identify in-service injuries and experiences, such as pain.  The lack of contemporaneous medical records indicating treatment for his right shoulder cannot be used as the sole basis for a finding that any shoulder disorder present is not etiologically related to service.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

3. Schedule the Veteran for a new VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner. 

The examiner should provide a complete psychiatric examination of the Veteran and identify all psychiatric disorders present, including any major depressive disorder and/or PTSD. 

For each diagnosed disorder, the examiner should opine whether it is at least as likely as not (greater than 50 percent probability) that the Veteran's psychiatric disorder had its onset during service, was incurred in service, or was otherwise etiologically related to active duty service.

In rendering the requested opinion, the examiner should consider the Veteran to be in sound condition (i.e., clinically normal) at the time of his entrance into active duty in January 2006.  Further, the examiner should note that the Veteran's combat experiences are corroborated by his receipt of the Combat Action Badge and that he therefore meets the stressor criteria for PTSD.  Finally, in addressing whether the Veteran has PTSD, the examiner should consider and discuss, as appropriate, the fact that July 2009 and May 2010 VA examiners found that a PTSD diagnosis was not appropriate but that the Veteran was subsequently diagnosed in 2011 with PTSD. 

The examiner should provide a complete rationale for all opinions expressed in the ensuing report.  If any requested opinions cannot be provided without resort to speculation, the examiner should indicate why such an opinion would be speculative. 

The Veteran is reminded that he should answer all questions truthfully and to the best of his ability so the VA examiner may properly diagnose and attribute the etiology of his psychiatric disorder.

4. Following any additional indicated development, review the claims file and readjudicate the Veteran's claims for osteoarthritis of the right shoulder and psychiatric disorder.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


